Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered July 20, 1993, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record clearly demonstrates that the defendant knowingly, voluntarily, and intelligently waived his right to appeal as part of a negotiated plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). The waiver specifically included "all pre-trial motions and determinations of hearings”. Consequently, the defendant cannot challenge the hearing court’s denial of those branches of his omnibus motion which were to suppress a statement made by him and identification testimony (see, People v Carter, 191 AD2d 640). Accordingly, we enforce the defendant’s waiver of his right to appeal and affirm the judgment. Sullivan, J. P., O’Brien, Altman and Goldstein, JJ., concur.